DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2021.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “an set” in line 1, but should be amended to recite --a set--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the replacement rim portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the inner diameter portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 are rejected by virtue of their dependency on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mook et al. (U.S. PGPub 2015/0292743).
Claim 1: Mook discloses a method for repairing a fuel nozzle guide (e.g. 604 - Fig. 16) comprising: mechanically separating a heat shield of a damaged fuel nozzle guide from an inner portion (i.e. left of portion 609) of the fuel nozzle guide (paragraph 86); manufacturing a replacement heat shield of the damaged fuel nozzle guide (paragraph 86 - the replacement would inherently be manufactured at some point); and joining the replacement heat shield to the inner portion (Id.). 
Claim 2: Manufacturing the replacement heat shield comprises additively manufacturing the replacement heat shield (e.g. paragraph 82). 
Claim 3: The method further comprises determining an set of actual dimensions of the heat shield and manufacturing the replacement heat shield according to the determined actual dimensions of the heat shield (paragraph 86 - the replacement is “similar or identical in design” to the original, which would require knowing the actual dimensions of the original part). 

Claim 4: The method further comprises removing artifacts of the mechanical separation from the inner portion prior to joining the replacement heat shield to the inner portion (paragraph 86 - preparing the cut end by grinding and cleaning). 
Claim 5: Joining the replacement heat shield to the inner portion comprises fusing the replacement rim portion to the inner diameter portion (welding as disclosed in paragraph 86, which may be TIG welding as a type of fusion welding as disclosed in paragraph 80).
Claim 9: Manufacturing the replacement heat shield comprises creating a replacement heat shield having approximately identical dimensions to the heat shield (paragraph 86 - the replacement is “similar or identical in design” to the original).
Claim 18: Mook discloses a repair process for a gas turbine engine comprising: identifying a damaged fuel nozzle guide (e.g. 604 - Fig. 16; implied by its need for repair after “field use” - e.g. paragraphs 26-27), wherein the damaged fuel nozzle guide is a cast single component (the examiner submits this is amounts to a non-limiting product-by-process limitation as it describes the original guide in terms of the means by which it was made without positively reciting its method of manufacture - see MPEP 2113 I. As the original part is monolithic, it is patentably indistinct from a cast component); mechanically separating a heat shield from a remainder of the damaged fuel nozzle guide (paragraph 86); additively manufacturing (e.g. paragraph 82) a replacement heat shield; and fusing (paragraph 80) the replacement heat shield to the remainder of the damaged fuel nozzle guide (paragraph 86), thereby repairing the damaged fuel nozzle guide.
Claim 20: Additively manufacturing the replacement heat shield comprises determining an actual dimension of the remainder of the fuel nozzle guide, and additively manufacturing the replacement heat shield to match (paragraph 86 - the replacement is “similar or identical in design” to the original, which would require knowing the actual dimensions of the original part and matching the replacement to the original).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mook in view of Walker (U.S. PGPub 2009/0293253).
Claim 6: Mook discloses a method substantially as claimed except for wherein fusing the replacement heat shield to the inner portion provides a 100% penetration of the inner portion. However, Walker teaches fusion welding (electron beam welding) two components together with a 100% penetration (paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 100% penetration weld since it improves the fatigue life of the repaired joint (paragraph 40).
Claim 7: Referring to Mook, fusing the replacement heat shield to the inner portion uses one of a plasma weld fusion, an electron beam weld fusion, a laser weld fusion, and a gas tungsten arc weld fusion (a.k.a. TIG welding - paragraph 80).
Claim 19: As noted above with regard to Mook, fusing the replacement heat shield to the remainder of the damaged fuel nozzle guide comprises applying a fusion process (e.g. TIG welding - paragraph 80). The weld does not necessarily include a 100% penetration of a contact between the replacement heat shield and the remainder of the damaged fuel nozzle guide. However, Walker teaches fusion welding (electron beam welding) two components together with a 100% penetration (paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 100% penetration weld since it improves the fatigue life of the repaired joint (paragraph 40).
Claims 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Mook in view of Miller et al. (U.S. PGPub 2006/0133929).
Mook discloses a method substantially as claimed except for repairing at least one crack in the inner portion prior to joining the replacement heat shield to the inner portion. However, Miller et al. teaches a similar method for repairing a turbine component wherein prior to joining a replacement portion to the component, another (non-replaced) portion of the component has at least one crack repaired .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2014/0000111 discloses removing a defective turbine component by cutting following by attaching a replacement part of identical dimensions.
2004/0143967 and 2007/0119052 disclose cutting out a defective deflector plate and replacing it with a substantially identical deflector plate.
6839607 is relevant to the subject matter of claim 3 in that it teaches creating a replacement part by removing an original part, three-dimensionally scanning the original, and using the scan to additively manufacture a replacement part.
2015/0292740 is relevant to claim 6 in that it discloses a similar annular joint having a 100% penetration weld seam (see paragraph 37 and Fig. 8).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726